Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 12/10/21.
Claims 1-8, 10-13 and 15-21 are pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/27/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 103600327.
	Regarding claim 12, CN’327 discloses a gear comprising: a first gear train (3) adapted to receive torque from a motor (1), the first gear train including: a first ring gear (3); first planet gears (4) disposed in the first ring gear and operably coupled to the motor; and a first carrier (51) disposed in an opening in the first ring gear and coupled to the first planet gears; and a second gear train (5) sequentially coupled to the first gear train, wherein the second gear train is adapted to receive torque from the first gear train, 
	Regarding claim 17, CN’327 discloses wherein the second carrier (71) is disposed in an opening in the second ring gear.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Limberg et al. (9,289,886) in view of CN 103600327 and Kilmer et al. (4,597,453), and further in view of Romero (WO 00/11372) and DE 20 2010012556U1.
	Regarding claim 1, Limberg discloses a tool having a motor (38) for providing torque to a drive unit, the tool comprising: a first gear train (66) adapted to receive torque from the motor, wherein the first gear train includes a first ring gear (94) with a first end portion forming a first cup-like shape, and the first end portion is adapted to be disposed proximal to the motor; and a second gear train (70) sequentially coupled to the first gear train and adapted to transfer torque from the first gear train to the drive unit, but fails to disclose wherein the first end portion forms a first cup-like shape. 
	Regarding claim 1, discloses a second gear train (70) which shares the first ring gear (94), but fails to disclose wherein the second gear train includes a second ring gear with a second end portion forming a second cup-like shape. CN’327 discloses a gear transmission comprising a second gear ring (5) with a second end portion forming a second cup-like shape for the purposes of transferring torque from a motor to an output drive with a low cost unit. It would have been obvious to one having ordinary skills in the art to have provided Limber’s gear train with two ring gears instead of one, i.e. a second gear ring, as taught by CN’327, for the purposes of providing a low cost gear transmission.
	Lastly, the modified tool of Limber’s fails to disclose wherein the second end portion (i.e. the second end portion of ring gear (5; as taught by CN’327) is adapted to abut the ring gear (3) opposite the first end portion. Romero and DE’556 disclose a gear system comprising abutting cup-like shape ring gears for the purposes of providing gear modules capable of being combined to achieve a desired gear ratio, at a low manufacturing cost. It would have been obvious to one having ordinary skills in the art to have provided the modified invention of Limber comprising cup-like shape ring gears, 
	Regarding claim 2, Limberg discloses wherein the first gear train includes: first planet gears (102) disposed in the first ring gear (94) and operably coupled to the motor; and a first carrier (98) coupled to the first planet gears, wherein the first carrier is adapted to transfer torque from the motor to the second gear train.
	Regarding claim 3, Limberg discloses wherein the first planet gears includes four first planet gears, and fails to disclose wherein the first planet gears are three. Kilmer teaches the concept of a gear assembly comprising a first gear train with firs planet gears including three gears for the purposes of transferring torque from the gear train to a drive unit. It would have been obvious to one having ordinary skills in the art to have provided Liberg’s planet gears including three gears instead of four, as taught by Kilmer, in order to efficiently transmit torque to the drive unit while reducing size and cost of the gear assembly.
	Regarding claim 4, Limberg discloses wherein the first carrier (98) is received in an opening in the first ring gear (94; Fig. 2).
	Regarding claim 5, Limberg discloses wherein the first ring gear includes a first protrusion (114) extending from an outer surface of the first ring gear (94), and the tool further comprises a ratchet housing (74; Fig. 3) with a groove recess (116) adapted to receive the first protrusion to resist rotation of the first ring gear with respect to the ratchet housing. 
but fails to disclose a second gear ring, wherein the second ring gear includes a second protrusion extending from an outer surface of the second ring gear, and the tool further comprises a ratchet housing with a groove recess adapted to receive the second protrusion to resist rotation of the second ring gear with respect to the ratchet housing. CN’327 discloses a gear transmission comprising a first gear train with a first ring gear and a second gear train with a second ring gear. Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by CN’327 (i.e. first and second gear rings) to the gear trains of Limberg would have yielded predictable results and resulted in an improved system, namely, a multiple non-rotatable ring gears assembly to obtain a desired gear ratio and output torque, at a low cost per unit.
	Regarding claim 7, the modified invention of Limber fails to disclose wherein the second planet gears include a number of second planet gears that is a multiple of a number of the first planet gears. It would have been an obvious matter of design choice to a person of ordinary skill in the art to provide the second planet gears include a number of second planet gears that is a multiple of a number of the first planet gears, as claimed, because Applicant has not disclosed that said number of planet gears provides an advantage, is used for a particular purpose, or solves a stated problem.  One of 
	Regarding claim 8, the combination of Limberg and CN’327 teaches wherein second carrier (122 shown in Leimberg Fig. 2 and 7 shwon in CN’37) is received in an opening in the second ring gear (5; Fig. 2 of CN’327).
	Regarding claim 10, Leimberg discloses wherein the first and second planet gears are substantially similar to each other.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 103600327 in view of Kilmer et al. (4,597,453).
	Regarding claim 13, CN’327 disclose the inventions substantially as claimed including first planetary gears (4), but fails to disclose wherein the first planet gears includes three first planet gears. Kilmer teaches the concept of a gear assembly comprising a first gear train with firs planet gears including three gears for the purposes of transferring torque from the gear train to a drive unit. It would have been obvious to one having ordinary skills in the art to have provided CN’ planet gears including three gears instead of four, as taught by Kilmer, in order to efficiently transmit torque to the drive unit while reducing size and cost of the gear assembly
Claims 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 103600327 in view of Limberg et al. (9,289,886).
	Regarding claim 15, CN’327 discloses the inventions substantially as claimed comprising a first ring gear (3), but fails to disclose wherein the first ring gear includes Limberg discloses a tool comprising a first ring gear (94) including first protrusions (114; Fig. 2) extending from an outer surface of the first ring gear that are adapted to engage a housing (74) of a tool and resist rotation of the first ring gear with respect to the housing for the purposes of providing a non-rotatable ring gear at a low manufacturing cost. It would have been obvious to one having ordinary skills in the art to have provided CN’327 ring gear with locking protrusions, as taught by Limberg, in order to provide a non-rotatable ring gear.
	Regarding claim 18, the combination of CN’327 (first and second ring gears 3 and 5), with the ring gear having protrusions as taught by Limber, would have been recognized by one of ordinary skill in the art that applying the known technique taught by Limberg (i.e. a ring gear with a locking protrusion 114) to the gears of CN’327 would have yielded predictable results and resulted in an improved system, namely, multiple non-rotatable ring gears attached to the tool housing and configured to transfer a torque from the motor to the tool. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 103600327.
	Regarding claim 16, CN’327 fails to disclose wherein the second planet gears include a number of second planet gears that is a multiple of a number of the first planet gears. It would have been an obvious matter of design choice to a person of ordinary skill in the art to provide the second planet gears include a number of second planet gears that is a multiple of a number of the first planet gears, as claimed, because Applicant has not disclosed that said number of planet gears provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with either number of planet gears as shown by CN’327 or the claimed multiple of gears because both configurations perform the same function of slow down the motor speed and increase the torque.
Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Limberg et al. (9,289,886) in view of CN 103600327. 
	Regarding claim 19, Limberg discloses a tool having a motor (38) for providing torque to a drive unit, the tool comprising: a ratchet housing (74) including a recess (116) in an interior surface of the ratchet housing; a first gear train (98) that is disposed in the ratchet housing and adapted to receive torque from the motor, the first gear train (66) including: a first ring gear (94) including a first protrusion (114) extending from 
	Regarding claim 20, Limberg discloses wherein the first gear train includes: first planet gears (102) disposed in the first ring gear (94) and operably coupled to the motor and first protrusions (114) extending from an outer surface of the first ring gear; a first carrier (98) coupled to the first planet gears and recessed in an opening in the first ring gear, the first carrier is adapted to receive torque from the motor (Fig. 2).
	Regarding claim 21, the combination of Limberg with the multiple ring gears as taught by CN’327, would have yielded in the predictable results of Limberg’s second 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731